Case 1:07-cr-00153-RDB Document 183 Filed 10/14/20 Page 1 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA *
v. * Criminal Action No. RDB-07-00153
LARRY JOHNSON, | *
Defendant. *
* * * as X* " * * * * * x
MEMORANDUM ORDER

On March 29, 2007, Defendant Larty Johnson was charged in a three-count
indictment. Count 1 alleged possession with intent to distribute a controlled substance, 21
U.S.C. § 841; Count 2 alleged possession of a firearm in furtherance of a drug trafficking crime,
18 U.S.C. § 924(c); and Count 3 alleged felon in possession of a firearm, 18 U.S.C. § 922@),
(Indictment, ECF No. 1.) At the conclusion of a three-day jury trial commencing on
September 4, 2007, Johnson was convicted on all counts. (Jury Verdict, ECF No. 57.) This
Court imposed a 360-month sentence. (Judgment, ECF No. 60.) Johnson has served 152
months of his 360-month sentence. (Bloor Decl., Ex. A, ECF No. 173-2.) He is presently
incarcerated at the Federal Correctional Institution (“FCI”) Gilmer Medium, which is located
in Gilmer County, West Virginia.

Now pending is Johnson’s Emergency Motion for Compassionate Release, pursuant
to 18 U.S.C. § 3582(c)(1)(A)@. (ECF No. 172.) The Government opposes the motion. (ECF
No. 180.) As the Government concedes, Johnson’s health conditions present extraordinary
and compelling reasons for his release. After consideration of factors relating to the danger

Johnson may pose to the community upon release and the appropriate sentence for his crime,
Case 1:07-cr-00153-RDB Document 183 Filed 10/14/20 Page 2 of 13

this Court finds that Johnson should not be immediately released, but instead, his sentence
should be reduced from 360 months to 300 months.
BACKGROUND

On March 29, 2007, the Johnson was charged in a three-count indictment.
(indictment, ECF No.1.) Count 1 alleged possession with intent to distribute a controlled
substance, 21 U.S.C. § 841; Count 2 alleged possession of a firearm in furtherance of a drug
trafficking crime, 18 U.S.C. § 924{c); and Count 3 alleged felon in possession of a firearm, 18
U.S.C. § 922(g). (indictment, ECF No. 1.) At the conclusion of a three-day jury trial
commencing on September 4, 2007, Johnson was convicted on all counts. (Jury Verdict, ECF
No. 57.) This Court imposed a total sentence of 360 months. (Judgment, ECF No. 60.) With
good time credit, he is now projected to be released in September 2032.

In early 2020, the COVID-19 pandemic began to spread throughout the United States.
See In re: Court Operations Under the Excigent Circumstances Created by COVID-19, Case 1:00-mc-
00308, Standing Order 2020-05 (D. Md. Mar. 20, 2020). On August 14th, 2020, Johnson
moved for immediate release in light of the pandemic, citing chronic kidney disease,
hypertension, and hyperlipidemia. (ECF No. 172.). Johnson’s health makes him particularly
vulnerable to complications should he contract COVID-19. (See Bloor Decl., Ex. B, ECF No.
173-3.) As of Johnson’s last filing on September 16, 2020, there have been only six confirmed

positive cases of COVID-19 at FCI Gilmer. (See ECF No. 181.) However, despite the Bureau
Case 1:07-cr-00153-RDB Document 183 Filed 10/14/20 Page 3 of 13

of Prisons (“BOP”) best efforts to mitigate the spread of COVID-19 within its facilities, the
number of COVID-19 cases continues to increase throughout facilities across the country.!
ANALYSIS

Since Johnson’s conviction, Congressional action has altered the legal landscape in
significant ways. Most notably, in December 2018, the President signed into the law the First
Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. Prior to the First Step Act, 18 U.S.C.
§ 3582(c)(1)(A)@) provided the Bureau of Prisons (“BOP”) with sole discretion to file
compassionate release motions with the Court. With the passage of the First Step Act,
defendants are now permitted to petition federal courts directly for compassionate release
whenever “extraordinary and compelling reasons” warrant a reduction in sentence and “such
reduction is consistent with applicable policy statements issued by the Sentencing
Commission.” 18 U.S.C. § 3582(c){1)(A). The Act permits a defendant to seek a sentence
reduction after he “has fully exhausted all administrative tights to appeal a failure of the BOP
to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a
request by the warden of the defendant’s facility, whichever is earlier.” Id Once these
mandatoty conditions are satisfied, this Court may authorize compassionate release upon a
finding of “extraordinary and compelling reasons” warranting a reduction; that the defendant
is no longer a danger to the community; and a finding that a reduction in sentence is consistent
with the factors presented in 18 U.S.C. § 3553(a). See 18 U.S.C. § 3582(¢)(1)(A)Q); USSG. §

1B1.13.

 

1 Federal Bureau of Prisons, COVID-19 Coronavirus, available at www.bop.gov/coronavirus/ (last accessed Oct.
12, 2020).
Case 1:07-cr-00153-RDB Document 183 Filed 10/14/20 Page 4 of 13

Johnson has satisfied the procedural prerequisites for filing the instant motion in
federal court. On April 24, 2020, Johnson filed a request for a sentence reduction with the
warden of FCI Gilmer, and his request was denied on August 17, 2020. (ECF No. 180-1.)
There is no dispute that Johnson exhausted his administrative remedies as required by the
First Step Act. Therefore, this Court must determine whether extraordinary and compelling
reasons wattant a reduction, the defendant is no longer a danger to the community, and a
reduction is consistent with the factors set forth in 18 U.S.C. § 3553(a).

This Court finds that Johnson has shown an extraordinary and compelling reason for
a reduction in his sentence. The United States Sentencing Commission is charged with
defining “what should be considered extraordinary and compelling reasons for sentence
reduction” under 18 U.S.C. § 3582(c)(1)(A). 28 U.S.C. § 994(t). Specifically, the Commission
has determined that “extraordinary and compelling reasons” exist where: (1) a defendant has
a terminal or serious medical condition; (2) a defendant with deteriorating health is at least
sixty-five years old and has served ten years or 75% of his term of imprisonment; (3) certain
family circumstances arise in which a defendant must serve as a categiver for minor children
or a partner; or (4) the BOP determines other circumstances create “extraordinary and
compelling reasons” for sentence reduction. U.S.S.G. § 1B1.13 cmt. n.1(A)-(D).

As this Court has repeatedly recognized, “medical conditions which make a defendant
uniquely susceptible to complications from COVID-19 create extraordinary and compelling
reasons to grant compassionate release pursuant to § 3582(c)(1)(A).” United States v. Hurtt, No.
JKB-14-0479, 2020 WL 3639987, at *1 (D. Md. July 6, 2020). In this case, Johnson’s

underlying medical conditions provide “extraordinary and compelling reasons” for a sentence
Case 1:07-cr-00153-RDB Document 183 Filed 10/14/20 Page 5 of 13

reduction. Johnson has been diagnosed with chronic kidney disease, hypertension, and
hyperlipidemia, all of which ate confirmed to potentially increase the risks associated with
COVID-19.2 The Department of Justice has taken the position that defendants with medical
conditions placing them at increased risk have shown an “extraordinary and compelling”
reason, to the extent they do not pose a danger to the community. (ECF No. 180.) The
Government therefore concedes that Johnson has satisfied this prong of the compassionate
release analysis. (Id¢.) This Court agrees and finds that Johnson’s risk of severe COVID-19
symptoms provides an extraordinary and compelling reason for Johnson’s release under the
first set of circumstances set forth by the Sentencing Commission.

Additionally, this Court notes that courts have reached different conclusions about
whether, in the wake of the First Step Act, coutts considering a § 3582(c) motion for reduction
of sentence are limited to the four sets of citcumstances set forth by the Sentencing
Commission. See United States ». Marks, 455 F. Supp. 3d 17, 22 WW.D.N.Y. 2020). Some courts
have held that the First Step Act allows the court to grant such a motion only if the BOP
director could have done so under the law as it existed prior to the enactment of the Act. In
other words, those courts conclude that judges’ discretion is constrained by the Sentencing
Commission’s previously established categories and may not stray beyond the specific
instances listed in the Commission’s comment to § 1B1.13. See, e.g, United States v, Willingham,

No. CR113-010, 2019 WL 6733028, at *2 (S.D. Ga. Dec. 10, 2019); Untied States v, Lynn, No.

 

2 Centers for Disease Control and Prevention, People Who Need Extra Precautions, available at
https://www.cde.gov/coronavirus/2019-ncov/ need-extra-precautions/index.html (last accessed Oct. 9,
2020).

5
Case 1:07-cr-00153-RDB Document 183 Filed 10/14/20 Page 6 of 13

89-0072-WS, 2019 WL 3805349, at *4 (S.D. Ala. Aug. 13, 2019), appeal dismissed, 2019 WL
6273393 (11th Cir. 2019).

Other courts have taken a different view, concluding that coutts are no longer bound
by the specific categories identified by the Sentencing Commission prior to the enactment of
the First Step Act. See, eg, Marks, 455 F. Supp. 3d at 24, United States v. Schmitt, No. CR12-
4076-LTS, 2020 WL 96904, at *3 (N.D. Iowa Jan. 8, 2020); United States v. Beck, No., 1:13-CR-
186-6, 2019 WL 2716505, at 6* (M.D.N.C. June 28, 2019). Particularly given the now-advisory
nature of the Sentencing Guidelines, these courts suggest that even where a defendant does
not qualify for relief under the first three sets of circumstances, relating to medical condition,
age, ot family citcumstances, extraordinary and compelling circumstances may still be found
on the basis of other individual circumstances, such as changes to sentencing law and efforts
toward rehabilitation. For example, in United States v. Haynes, No. 93-CR-1043-RJD, 2020 WL
1941478, at *15 (E.D.NLY. Apr. 22, 2020), the court found that the context of the defendant’s
prosecution and changes to sentencing law that allowed prosecutors to punish the defendant
with an additional thirty years in prison for electing to go to trial presented extraordinary and
compelling circumstances warranting a reduction in sentence under 18 U.S.C.
§ 3582(c)(1)(A)(i). These cases are consistent with the opinion of Judge Blake of this Court in
United States v, Bryant, No. CCB-95-0202, 2020 WL 2085471, at *2 (D. Md. Apr. 30, 2020). In
that case, Judge Blake held that although the Sentencing Guidelines and BOP’s regulations
provide useful guidance, neither constrains this Coutt’s analysis. Id at *2. The First Step Act

embodies Congress’s intent to reduce the BOP’s authority over compassionate release
Case 1:07-cr-00153-RDB Document 183 Filed 10/14/20 Page 7 of 13

petitions and authorizes the district courts to exercise their “independent discretion to
determine whether there are ‘extraordinary and compelling reasons’ to reduce a sentence.” Id.
As provided above, this Court finds that Johnson meets the requirements for
extraordinary and compelling circumstances under the Commission’s first criteria relating to
scrious health risks. Therefore, this Court does not need to find additional extraordinary and
compelling reasons in order to grant Johnson’s motion for a reduction in sentence. However,
this Court does find this line of cases instructive. These courts have read the First Step Act
to provide courts with a great deal of discretion. A court may go beyond the Commission’s
criteria in determining what constitutes extraordinary and compelling circumstances, and once
such circumstances are found, it has discretion in its evaluation of the appropriate sentence.
To be clear, Congress’s grant of authority to the courts to entertain prisonet-filed
motions for reduction of sentence was not intended to give courts free rein to modify
previously-imposed sentences. Untted States v. Goodwyn, 596 F.3d 233, 235 (4th Cir. 2010) (“The
law closely guards the finality of criminal sentences against judicial ‘change of heart.”’). The
general principle still holds that courts may not alter previously-imposed sentences, absent an
express grant of authority. Freeman v. United States, 564 U.S. 522, 526 (2011). Although the
Fitst Step Act does confer such authority, and though Congress clearly sought to increase the
availability of compassionate release, Congress did not mean to open the floodgates in that
tegatd. A court must still find extraordinary and compelling circumstances, as well as that the
defendant would not pose “a danger to the safety of any other person or to the community,”
U.S.S.G. § 1B1.13(2), and that a reduction in sentence is consistent with the sentencing factors

provided in 18 U.S.C. § 3553(a).
Case 1:07-cr-00153-RDB Document 183 Filed 10/14/20 Page 8 of 13

To determine whether a defendant poses a danger to the community, this Court must
consider a number of factors, including (1) the nature and circumstances of the offense; (2)
the weight of the evidence against him; (3) his history and characteristics; and (4) the nature
and seriousness of the danger he would pose to others upon his release.
See 18 U.S.C. § 3142(g). Analysis under 18 U.S.C. § 3553(a) involves consideration of some of
the same factors. Under § 3553(a), the court considers (1) Johnson’s personal history and
chatactetistics; (2) his sentence relative to the nature and seriousness of his offense; (3) the
need for a sentence to provide just punishment, promote respect for the law, reflect the
seriousness of the offense, deter crime, and protect the public; (4) the need for rehabilitative
services; (5) the applicable guideline sentence; and (6) the need to avoid unwarranted
sentencing disparities among similarly-situated defendants. See Bryant, 2020 WIL 2085471 at

*4.

Looking to cach of these factors, this Court recognizes strong arguments against
Johnson’s immediate release. The parties and this Court agree that the nature and circumstances
of the offenses are serious. Johnson trafficked drugs while armed, and while on probation for
the same criminal conduct. (See Presentence Investigation Report (“PCR”) fff 38, 39.) The
weight of the evidence was also strong. A jury found Johnson guilty after presentation of the

government’s case and consideration of the defense. (Jury Verdict, ECF No. 57.)

However, Johnson’s crimes of conviction do not alone dictate whether he would be a
danger to the community today and whether a reduction in his sentence is appropriate. The
Court must also examine Johnson’s personal history and characteristics, which present a set

of countervailing considerations. On the one hand, this was not Johnson’s first drug

8
Case 1:07-cr-00153-RDB Document 183 Filed 10/14/20 Page 9 of 13

conviction: he has three prior convictions, including one with a firearm. (See PCR. {[f] 32, 34,
38.) The scope of his ctiminal history qualified Johnson as a Career Offender, as well as an
Armed Career Offender under United States Sentencing Guidelines (“U.S.8.G.”) § 4B1.1. (See
id. J] 44, 45.) Further, Johnson received significant sentences for his previous convictions,
yet reoffended on multiple occasions. (Jd) His drug convictions were continuous until he

received the federal sentence he is currently serving.

On the other hand, Johnson’s previous convictions are, as the Government concedes,
“old,” (ECF No. 180), and none of them involve any allegations of violence, (ECF No. 172).
Johnson was also a much younger man at the time he was convicted. He was convicted at age
thirty and is now forty-three. Over the last thirteen years, his BOP disciplinary record has
remained clean, and he has made significant efforts to improve himself. (ECF No. 181.) While
in prison, Johnson has completed several drug education programs, a “Stop the Violence”
program, an anger management program, and a parenting training program. (ECF No. 173.)
Additionally, Johnson’s work detail requires that he interact with visitors to the prison, which
supports the claim that the BOP itself does not consider him to be dangerous. Id. This Court
has previously found similar circumstances to weigh in favor of granting compassionate
release. In United States v. Crenshaw, No. RDB-11-0456, 2020 WL 4436367, at *2 (D. Md. Aug.
3, 2020), this Court noted that the defendant, also an Armed Career Offender, was not a
danger to his community, as evidenced by the defendant’s age and maturity level, his clean
BOP disciplinary record, his completion of several drug treatment and educational programs,

and the significant length of time that passed since his offense.
Case 1:07-cr-00153-RDB Document 183 Filed 10/14/20 Page 10 of 13

As for the “the need for a sentence to provide just punishment, promote respect for
the law, reflect the seriousness of the offense, deter crime, and protect the public,” again, this
Court finds persuasive arguments on both sides. Johnson has numerous prior convictions.
Accordingly, it is only rational to conclude that a substantial penalty is necessary to dissuade
him from future offenses. However, as Chief Judge Bredar of this Court noted in United States
»v. Braxton, Nos. JKB-09-478, JKB-15-408, 2020 WL 4748536, at *4 (D. Md. Aug. 17, 2020),
when a defendant is of an older age and ill health, “any sentence over a decade is bound to
have a very substantial deterrent effect,” and such individual would have “every reason to
anticipate that another conviction could cause him to spend his final years of life incarcerated.”
Chief Judge Bredar found that although the “need to protect the public” was a significant
factor given the quantity of drugs involved in the defendant’s crime of conviction and his
criminal record, the defendant’s “age and ill health ma[de] recidivism far less likely than it
would be for a younger and healthier man.” Jd. In this case, although Johnson’s crime was
serious, he is now middle-aged and in poor health. He, like the defendant in Braxton, could
expect another conviction to cause him to spend many, if not all, his remaining days in prison.
Although Johnson reoffended on multiple occasions in the past, there is less reason to believe

the same would occur today.

Further, as provided above, some courts have found that changes in sentencing law are
sufficient to provide “exttaordinary and compelling” reasons for release. The fact a defendant,
if sentenced today, would receive a drastically lower sentence for the same conduct has been
found by several courts to constitute “extraordinary and compelling” circumstances justifying

sentence reduction under § 3582(c)(1)(A). See, ¢.2., Haynes, 2020 WL 1941478, at *15. Again,

10
Case 1:07-cr-00153-RDB Document 183 Filed 10/14/20 Page 11 of 13

while such a finding is not necessary in this case, changes in the sentencing law landscape are
relevant to the Court’s analysis of whether the Court’s sentence appropriately addresses “the
need for a sentence to provide just punishment, promote respect for the law, reflect the

33

seriousness of the offense, deter crime, and protect the public.” Generally, judges are no
longer as constrained by the law to impose certain sentences as they were in 2007 when
Johnson was convicted and sentenced. Johnson was sentenced as an Armed Career Criminal
under the Armed Career Criminal Act of 1984. (See PCR 4 45.) Under this Act, a defendant
convicted of being a felon in possession of a firearm faces more severe punishment if he has
three or mote previous convictions for a “serious drug offense . .. committed on occasions
different from one another ....” United States v. Rodriquez, 553 U.S. 377, 381 (2008) (quoting
18 U.S.C. § 924(e)(2)(B)). In line with this enhancement statute, this Court therefore increased
Johnson’s sentence beyond what it found to be the apptopriate sentence for his crimes under
§ 3353(a). Being incarcerated duting this outbreak has even further “increased the severity of
the sentence beyond what was originally anticipated,” United States v. Mel, No. TDC-18-0571,

2020 WL 2041674, at *3 (D. Md. May 13, 2020), especially given Johnson’s significant health

concerns.

Given the serious nature of Johnson’s offenses, the strength of the evidence against
him, and his recidivist past, this Court cannot find that Johnson has met the requirements for
immediate release under the First Step Act. However, considering his deteriorating health,
age, efforts towatd rehabilitation, and good behavior, as well as the courts’ expanding authority
to exercise discretion in its sentencing decisions, this Court finds that the 360-month sentence

imposed in 2007 is “‘ereater than necessary” to comply with the purposes of incarceration.
Pp gt ry ply purp

11
Case 1:07-cr-00153-RDB Document 183 Filed 10/14/20 Page 12 of 13

18 U.S.C. § 3553(a). This Court instead finds that a total sentence of 300 months would be
sufficient. Though Johnson and the Government treat the decision facing the Court as binary
between immediate release and leaving the existing sentence intact, the Court rejects this

constrictive reading of its authority under the First Step Act.

There is considerable authority for interpreting the First Step Act to provide a more
flexible approach. The statutory text of the First Step Act allows courts to “reduce to term of
imprisonment,” upon finding of “extraordinary and compelling reasons.” 18 U.S.C. §
3582(c)(1)(A). “It does not constrain the Court to decide between immediate release or no
reduction at all, and instead leaves the Court discretion in its evaluation of the appropriate
sentence once it finds ‘extraordinary and compelling reasons.” Braxton, 2020 WL 4748536, at
*5. Numerous district courts in both this Circuit and others have found that a court “need
not choose between immediate, unconditional release or no relief at all” and have accordingly
gtanted sentence reductions that did not result in immediate release. See id.; see alsa Marks, 455
F, Supp. at 37 (reducing sentence from forty years to twenty years); United States v. Arey, No.
5:05-00029, 2020 WL 2464796, at *7 (W.D. Va. May 13, 2020) (reducing sentence but denying
immediate release); United States v. Day, No. AJT-05-460, 2020 WL 4251803, at *12 (E.D. Va.

July 23, 2020) (same).

Under most circumstances, the Court would treat the § 3582(c)(1)(A) inquiry as the
binary question posed by the parties. However, in this case, the Court finds that the 360-
month sentence imposed by this Court in 2007 is longer than the sentence that the § 3553(a)
sentencing factors suggest is appropriate. The extraordinary and compelling circumstances

presented by the pandemic have empowered the Court to revisit the sentence it imposed. In

12
. *

Case 1:07-cr-00153-RDB Document 183 Filed 10/14/20 Page 13 of 13

this unique instance, instead of granting immediate release or denying relief altogether, the
Court will exercise its discretionary authority to reduce Johnson’s sentence to 300 months.
Such a sentence is “sufficient, but not greater than necessary” to comply with the purposes of

incarceration. 18 U.S.C. § 3553(a).

Accordingly, it is HEREBY ORDERED, this 14th day of October 2020, that the

Judgment and Commitment Order in this case is Amended as follows:

The defendant is hereby committed to the custody of the United States Bureau
of Prisons to be imprisoned for a term of 240 months as to count 1, 240 months
as to count 3 to run concurrent with count 1 and 60 months as to count 2 to
run consecutive to counts 1 and 3 for a total of 300 months with credit for time
served since April 30, 2007.

PIMP. BAT

Richard D. Bennett
United States District Judge

13
